DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 24, 2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of indicia” [Claims 1, 9], “raised portions” [Claims 6-7, 14-15], “release levers” [Claims 8, 16] and “raised areas” [Claim 18] must be clearly shown / depicted or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 & 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Upon review, the specification as originally filed is silent as to the incorporation of release levers with regard to the refrigerator / refrigerator door assembly.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claims 1, 9 & 18, the phrase “the interior surface” does not have a proper antecedent basis {attachment surface / inner surface?}.  In Claims 8 & 16-17, the limitation regarding the “release levers” is unclear and confusing since the specification is silent as to what constitutes such structure.  As such, the metes and bounds of patent protection being sought by applicant is unascertainable.  In Claim 19, the phrase “the raised portions” does not have a proper antecedent basis {raised areas?}.  In Claim 20, the phrase “the raised area” does not have a proper antecedent basis {area vs areas}.  Consequently, the remaining claims are rejected since they are dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9-11, 13-14, 18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10-2012223543 in view of Sacomani et al., [US 4,010,736] or Chow et al., [US2016/0123655].  DE`543 teaches of a refrigerator (1), comprising: a housing (2) defining an interior compartment with an open side (fig. 1); a door (5) rotatably coupled with the housing and selectively closing at least a portion of the open side, the door including a liner (10) defining an outer attachment surface (viewed as the exposed surface as seen by a user) and an opposite inner surface (viewed as the surface facing the inside of the door), the door including a plurality of first magnetic components (21’s) adjacent an interior surface (viewed as either of the surfaces previously defined); and a storage component (23, 24) defining a mounting surface (surface connected to the door) having an area smaller than the attachment surface (note figs. 2 & 4), the storage component including a second magnetic component (22) selectively releasably attachable to the liner at a selected one of the predetermined attachment locations by mutual attraction between the first magnetic component corresponding with the selected one of the predetermined attachment locations and the second magnetic component (figs. 2 & 4).  DE`543 teaches applicant’s basic inventive claimed refrigerator as outlined above, but does not show the attachment surface as including a plurality of indicia corresponding with a plurality of predetermined attachment locations along the attachment surface.  As to this aspect, both Sacomani and Chow are cited as evidence references for the known use of indicia being associated with a component of a household appliance.  Sacomani discloses the use of indicia (50) applied to a flange on a liner of a food warmer where the indicia corresponds to notches along the flange; while Chow discloses the use of indicia (graphical indicia – [0082]) along a liner cover of a refrigerator door.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of DE`543 so as to utilize indicia along corresponding locations in view of the teachings of both Sacomani and Chow because this arrangement would enhance the versatility of DE`543’s device by providing an identifying means whereby components associated with a location on the door can be readily and easily identified, such as for assembly or use purposes.  Regarding Claim 2, as modified, the storage component can be a first storage component of a plurality of storage components (plural shown), where each of the plurality of storage components including a respective second magnetic component and selectively releasably attachable to the liner at further selected ones of the predetermined attachment locations by mutual attraction between the first magnetic component corresponding with the respective selected ones of the predetermined attachment locations and the second magnetic components (the storage component can be repositioned along any of the plural mutual attraction locations - note fig. 2).  Regarding Claim 3, as modified, the plurality of attachment areas are present along the liner in a first number (fig. 2); and the plurality of storage components are present in a second number (fig. 2) that is less than the first number (the point being that there are more attachment areas than storage components).  Regarding Claim 5, as modified, the mounting surface of the storage bin defines a first profile (flat profile for instance); and the indicia includes an outlined area generally corresponding with the first profile (flat profile placed upon the first profile).  Regarding Claim 6, as modified, the indicia can be viewed as being defined by raised portions of the attachment surface of the liner (i.e., a layer or graphic indicia can be deemed a raised portion when applied to a flat surface of a substrate).  As to Claims 9-11, 13-14, 18 & 20, the position is taken that the similarly claimed features have adequately been mapped within the above rejections, and therefore a redundant mapping of the features is superfluous. 

Claims 4 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10-2012223543 in view of Sacomani et al., [US 4,010,736] or Chow et al., [US2016/0123655] and further in view of Seo et al., [US 2013/0104590].  DE`543 teaches that the storage component can be a door rack, but does not show a storage bin as prescribed by applicant.  As to this aspect, Seo shows the use of a storage bin (300) being attached to an inner liner of a door (20) attached to a refrigerator (10) in an analogous art, where the bin includes a lower surface, at least four side walls extending from the lower surface and defining an interior space and an open top side (see figs. 7 & 9 for instance).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify or replace the door rack with a door bin in view of Seo’s teaching because this arrangement would provide DE`543 with an alternative storage option that would define a walled container for safely retaining small or loose items while still being removable.  As modified, the mounting surface can be defined as the rear wall of the at least four side walls where the magnetic coupling resides.  

Allowable Subject Matter
Claims 7-8, 15-17 & 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various aspects of indicia associated with refrigerators / appliances.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
January 28, 2022

/James O Hansen/Primary Examiner, Art Unit 3637